Name: 2006/280/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 6 April 2006 appointing a Judge to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-09-29; 2006-04-13

 13.4.2006 EN Official Journal of the European Union L 104/38 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 April 2006 appointing a Judge to the Court of First Instance of the European Communities (2006/280/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Whereas: Pursuant to Articles 5 and 7, in conjunction with Article 47, of the Protocol on the Statute of the Court of Justice and following the resignation of Mr Paolo MENGOZZI, a Judge should be appointed to the Court of First Instance of the European Communities for the remainder of his term of office, which runs until 31 August 2007, HAVE DECIDED AS FOLLOWS: Article 1 Mr Enzo MOAVERO MILANESI is hereby appointed Judge to the Court of First Instance of the European Communities from the date of his swearing in until 31 August 2007. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 6 April 2006. The President G. WOSCHNAGG